DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 02/08/2021. Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Terminal Disclaimer

The terminal disclaimer filed on 07/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent application No. 10917235 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to a method for performing privacy-preserving or secure multi-party computations enables multiple parties to collaborate to produce a shared result while preserving the privacy of input data contributed by individual parties. The method can produce a result with a specified high degree of precision or accuracy in relation to an exactly accurate plaintext (non-privacy-preserving) computation of the result, without unduly burdensome amounts of inter-party communication. The multi-party computations can include a Fourier series approximation of a continuous function or an approximation of a continuous function using trigonometric polynomials, for example, in training a machine learning classifier using secret shared input data. The multi-party computations can include a secret share reduction that transforms an instance of computed secret shared data stored in floating-point representation into an equivalent, equivalently precise, and equivalently secure instance of computed secret shared data having a reduced memory storage requirement.
The closest prior art made of record are:
Bellala et al. (US 10,547,592) (cited in IDS 07/05/2022) teaches The present disclosure discloses a method comprising: dividing, by a computing device at a first party among a plurality of parties, local data into a plurality of data segments; recursively encrypting, by the computing device, each data segment using a plurality of public keys corresponding to the plurality of parties and a mediator; sharing, by the computing device, the local data comprising the encrypted plurality of data segments with the mediator; anonymizing, by the computing device, aggregated local data received from the mediator; and communicating, by the computing device from the mediator, a global sum that preserves privacy of the plurality of parties in a multi-party environment, wherein the global sum is computed by the mediator based on the collection of data segments that are decrypted recursively using the private key corresponding to each party and the private key corresponding to the mediator.
Furukawa (US 2018/0366036) (cited in IDS 07/05/2022) teaches a pre-calculation device capable of keeping a secret against malicious behaviors of participants while keeping a processing load small.  A Beaver triple generation processor generates a secret-shared Beaver triple formed of two secret-shared random numbers and a secret-shared value of a product of the two random numbers.  A Beaver triple random inspection processor randomly selects a secret-shared Beaver triple, restores the Beaver triple through communication to and from other pre-calculation devices, and confirms that a product of first two elements is equal to a third element.  The Beaver triple position stirring processor randomly replaces Beaver triples that have not been restored, to generate replaced secret-shared Beaver triples.
Ioannidis et al. (US 2016/0004874) (cited in IDS 07/05/2022) teaches another aspect of the present principles is proposing a secure multi-party computation (MPC) algorithm for matrix factorization based on sorting networks and Yao's garbled circuits.  Secure multi-party computation (MPC) was initially proposed by A. ChiChih Yao in the 1980's.  Yao's protocol (a.k.a.  garbled circuits) is a generic method for secure multi-party computation.

Mohassel et al. (US 2020/0242466) (cited in IDS 07/05/2022) teaches New and efficient protocols are provided for privacy-preserving machine learning training (e.g., for linear regression, logistic regression and neural network using the stochastic gradient descent method).  A protocol can use the two-server model, where data owners distribute their private data among two non-colluding servers, which train various models on the joint data using secure two-party computation (2PC).  New techniques support secure arithmetic operations on shared decimal numbers, and propose MPC-friendly alternatives to non-linear functions, such as sigmoid and softmax.

Lampkins et al. (US 9,450,938) (cited in IDS 07/05/2022) teaches a system for secure proactive multi-party computation.  The system securely evaluates a circuit in the presence of an adversary.  The circuit receives inputs of secret values from a set of servers.  A RobustShare protocol is initialized to allow each server to distribute their secret values among the other servers.  A RauDouSha protocol is initialized to generate random sharings of the secret values.  A Block-Redistribute protocol is initialized to redistribute the secret values amount the set of servers.  For each layer of the circuit, a permutation of the secret values is performed, and each layer of the circuit is evaluated.  The Block-Redistribute is protocol is initialized to re-randomize the secret values such that privacy of the secret values is preserved.  A sharing of the secret values is determined for each output gate, and a Reco protocol is initialized to reveal each sharing of secret values to an intended recipient.

Toomas Krips [Hybrid Model of Fixed and Floating Point Numbers in Secure Multiparty Computations] (cited in IDS 07/05/2022) teaches a new hybrid model of floating point numbers suitable for operations in secure multi-party computations. The basic idea is to consider the significand of the floating point number as a fixed point number and implement elementary function applications separately of the significand. This gives the greatest performance gain for the power functions (e.g. inverse and square root), with computation speeds improving up to 18 times in certain configurations. Also other functions (like exponent and Gaussian error function) allow for the corresponding optimization. We have proposed new polynomials for approximation, and implemented and benchmarked all our algorithms on the Sharemind secure multi-party computation framework.
Hossein Ghodosi [Multi-party computation with conversion of secret sharing] (cited in IDS 07/05/2022) teaches Secure multi-party computation (MPC) protocols enable a set of n mutually distrusting participants P\, . . . , Pn, each with their own private input x,, to compute a function Y = F (x i...., x„), such that at the end of the protocol, all participants learn the correct value of Y, while their inputs remain private. Assuming that a single trusted party exists, a simple solution to the MPC problem can be achieved as follows. All participants will forward their inputs to the trusted party, who would compute the function value and announce the result to each participant. However, this solution, also known as the idea!process, is not acceptable, when the participants are not able to agree on a trusted party.
Donald Beaver [Efficient Multiparty Protocols Using Circuit Randomization] (cited in IDS 07/05/2022) teaches a secure multiparty protocol to compute function F is a protocol that, when each player i of n players starts with private input x;, provides each participant t with F(xi,...,x„) without revealing more information than what can be derived from learning the function value. Some number t of players may be corrupted by an adversary who may then change the messages they send. Recent solutions to this problem have suffered in practical terms: while theoretically using only polynomially-many rounds, in practice the constants and exponents of such polynomials are too great. Normally, such protocols express F as a circuit Cp, cadi on each player to secretly share Xj, and proceed to perform “secret addition and multiplication” on secretly shared values. The cost is proportional to the depth of Cp times the cost of secret multiplication; and multiplication requires several rounds of interaction.
Christina Boura [High-Precision Privacy-Preserving Real-Valued Function Evaluation] (cited in IDS 07/05/2022) teaches we propose a novel multi-party computation protocol for evaluating continuous real-valued functions with high numerical precision. Our method is based on approximations with Fourier series and uses at most two rounds of communication during the online phase. For the offline phase, we propose a trusted-dealer and honest-but-curious aided solution, respectively. We apply our algorithm to train a logistic regression classifier via a variant of Newton’s method (known as IRLS) to compute unbalanced classification problems that detect rare events and cannot be solved using previously proposed privacy-preserving optimization algorithms (e.g., based on piecewise-linear approximations of the sigmoid function). Our protocol is efficient as it can be implemented using standard quadruple-precision floating point arithmetic. We report multiple experiments and provide a demo application that implements our algorithm for training a logistic regression model.
Payman Mohassel [SecureML: A System for Scalable Privacy-Preserving Machine Learning] (cited in IDS 07/05/2022) teaches that Machine learning is widely used in practice to produce predictive models for applications such as image processing, speech and text recognition. These models are more accurate when trained on large amount of data collected from different sources. However, the massive data collection raises privacy concerns. In this paper, we present new and efficient protocols for privacy preserving machine learning for linear regression, logistic regression and neural network training using the stochastic gradient descent method. Our protocols fall in the two-server model where data owners distribute their private data among two non-colluding servers who train various models on the joint data using secure two-party computation (2PC). We develop new techniques to support secure ariihtuetic operations on shared decimal numbers, and propose MPC-fricndly alternatives to nonlinear functions such as sigmoid and softmax that are superior to prior work.

However, none of the prior art of record and NPLs and the above discussed US patents and NPL references teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1.  For example, none of the cited prior art, alone or in combination, teaches or suggest the steps of (a) approximating a value of a continuous function using a Fourier series selected, based on the set of input data or the another instance of computed secret shared data, from a plurality of determined Fourier series, wherein each of the plurality of determined Fourier series is configured to approximate the continuous function on an associated subinterval of a domain of the continuous function; and (b) determining secret shares of a Fourier series evaluation on the set of input data or the another instance of computed secret shared data by at least: 1Inphr-02US07 masking secret shares of the set of input data or the another instance of computed secret shared data with the secret shares of numerical masking data components; determining and revealing a value represented by the masked secret shares; calculating values of Fourier series basis functions based on the determined value represented by the masked secret shares; and calculating the secret shares of the Fourier series evaluation based on the calculated values of the Fourier series basis functions and the secret shares of numerical masking data components in view of the other limitations of claim 1.
Therefore the claims are allowable over the cited prior art and NPL.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496